Citation Nr: 1119990	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  99-05 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for adenocarcinoma of the prostate, claimed as due to exposure to ionizing radiation.

2. Entitlement to service connection for degenerative joint disorders, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Stephen S. Pennington, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1949 to October 1952.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a December 1988 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In November 2000, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In a decision issued in November 2001, the Board denied service connection for adenocarcinoma of the prostate, degenerative joint disorders, and malignant melanoma.  The Veteran appealed that decision to the Court.  In May 2003, the Court issued an order that vacated the November 2001 Board decision and remanded the matters on appeal for readjudication consistent with its instructions.  In December 2003, the case was remanded for additional development in accordance with the Court's May 2003 order.  In December 2010, a Decision Review Officer (DRO) at the RO held an informal conference via telephone with the Veteran's attorney.

A May 2009 rating decision granted service connection for malignant melanoma, claimed as due to exposure to ionizing radiation.  Consequently, that matter is no longer before the Board.

The Board also notes that in various statements, the Veteran has indicated that he has eye problems that are related to his exposure to ionizing radiation in service.  See April 2007 statement from the Veteran.  Ordinarily, such a statement would be considered an informal claim of service connection for an eye condition (see Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004) (VA has a duty to liberally construe claims raised by a veteran)); however, in subsequent statements received in March and May 2009, the Veteran indicated he was not interested in pursuing such a claim.  Accordingly, a claim of service connection for an eye condition was not developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  However, in information received from the Veteran's ophthalmologist in July 2009, included was a June 2009 letter from the Veteran to his doctor, in which he requested, "Please write a letter to [VA] that it is most likely my exposure to radiation resulted in poor eyesight."  Based on this information, it is unclear whether the Veteran wishes to file a claim of service connection for an eye condition at this time, and such matter is referred to the AOJ for clarification and any appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Philadelphia RO.  VA will notify the appellant if any action on his part is required.


REMAND

VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant Social Security Administration (SSA) records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  

Although neither the Veteran nor his attorney has ever indicated that he previously applied for and/or was in receipt of disability benefits from the SSA, the evidence of record suggests otherwise.  In particular, a review of the claims file found that in December 1996, the Veteran's orthopedist, Dr. K.D.C., in a letter addressed to the SSA discussed the possible causal relationship between the Veteran's history of ionizing radiation exposure in service and his current degenerative joint disorders.  Also, in August 2001, the Veteran submitted various pieces of evidence to support his claim; this included a 55-item list of exhibits, which apparently was filed with another agency in support of a Social Security or other disability claim.

A review of the record does not reveal any attempt by VA to secure the Veteran's SSA records (or notice that such records have been destroyed or are otherwise unavailable).  Therefore, while the Board regrets further delay, as the record suggests that the Veteran may have applied for and/or been in receipt of SSA disability benefits, and since any such records would be constructively of record, they must be sought.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. 	The RO should obtain from SSA copies of any decision regarding the Veteran's claim for SSA disability benefits and copies of the record upon which any such claim was decided.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. 	The RO should undertake any other development suggested by the development ordered above, and then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in its order, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

